Citation Nr: 0419567	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  93-28 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scaphoid fracture 
and arthritis of the right wrist.  

2.  Entitlement to a compensable initial disability rating 
for post-traumatic ganglion of the right wrist. 

3.  Entitlement to a compensable initial disability rating 
for post-traumatic ganglion of the left wrist.

4.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 (2003).

5.  Entitlement to a permanent and total disability rating 
for non-service-connected disability pension purposes.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1993, October 1993, and 
September 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
January 1994, August 1994, February 1998, and January 1999.  

The Board notes that the veteran's November 1993 substantive 
appeal included a request for a Travel Board hearing.  
However, the veteran asked that the hearing be cancelled in 
correspondence dated in July 1998, March 1999, and June 1999.  
The Board acknowledges that the June 1999 correspondence was 
not signed by the veteran or his representative, but the 
previous correspondence was properly signed by the veteran.  
The Board finds that the veteran has satisfactorily expressed 
his wishes to not have the Travel Board hearing.  The hearing 
request is withdrawn.  See 38 C.F.R. § 20.704 (2003). 

The issue of entitlement to a permanent and total disability 
rating for non-service-connected disability pension purposes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of fracture of the scaphoid of the 
right wrist in service and no competent evidence of a nexus 
between scaphoid fracture and arthritis of the right wrist 
and the veteran's period of active service. 

3.  Disability associated with post-traumatic ganglion of the 
right wrist is manifested by subjective complaints of pain 
and recurring ganglion; there is no competent evidence of 
recurrence of ganglion or any residual symptomatology.  

4.  Competent medical evidence shows that the limitation of 
motion and functional loss in the right wrist is associated 
with a disability from injury not related to service.  

5.  Disability associated with post-traumatic ganglion of the 
left wrist is manifested by subjective complaints of pain and 
recurring ganglion; there is no competent evidence of 
recurrence of ganglion or any residual symptomatology, and no 
significant limitation of motion.   

6.  There is no evidence that the veteran's noncompensable 
service-connected disabilities clearly interfere with normal 
employability.    


CONCLUSIONS OF LAW

1.  Service connection for scaphoid fracture and arthritis of 
the right wrist is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for a compensable initial disability rating 
for post-traumatic ganglion of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2003).  

3.  The criteria for a compensable initial disability rating 
for post-traumatic ganglion of the left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2003).

4.  The criteria for a 10 percent disability rating for 
multiple noncompensable service-connected disabilities have 
not been met.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  Among other things, 
the VCAA eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in December 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained which portion of evidence needed to substantiate 
the claim, if any, the veteran has the responsibility to 
provide, and which portion of the evidence, if any, VA is 
obligated to obtain or will attempt to obtain on the 
veteran's behalf.  In addition, the March 2004 supplemental 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the veteran with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received and adjudicated the veteran's original claims 
many years before the enactment of the VCAA, such that 
providing notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b)(1) and request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, slip op. at 11.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and records of VA treatment 
from each of the facilities identified by the veteran, as 
well as several relevant medical examinations.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In addition, the 
veteran has submitted several written statements and private 
medical evidence.  He has not identified and authorized the 
release of any additional private records.  Therefore, with 
respect to the issues addressed in this decision, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board observes that the evidence reflects 
findings of residuals of fracture of the scaphoid of the 
right wrist with arthritis.  However, there is no evidence of 
right wrist fracture in service.  Service medical records 
indicate that he reported wrist complaints following a motor 
vehicle accident in 1972.  Evaluation at that time showed 
traumatic ganglia, for which service connection has been 
established, but X-rays of the wrists taken in April 1973 and 
December 1973 were negative for evidence of fracture.  In 
fact, the Board notes that post-service medical evidence, to 
include the reports of VA examinations in February 1995 and 
March 2003, refers to the veteran's report of right wrist 
fracture in an accident years after service.  Considering the 
entire record, the Board finds that the preponderance of the 
evidence is against service connection for scaphoid fracture 
and arthritis of the right wrist. Id.  The appeal with 
respect to this issue is denied.   




Increased Initial Disability Ratings

Factual Background

Service medical records showed that the veteran sustained 
traumatic ganglia of each wrist following a motor vehicle 
accident in service in 1972.  During the course of evaluating 
the disorder, it was noted that the swelling in the wrists 
resolved then recurred.  The report of physical examination 
at separation performed in November 1974 reflected no 
abnormal findings for the wrists.   

The veteran submitted his original disability claim in June 
1992.  In connection with that claim, he underwent a VA 
examination in December 1992.  He described having severe 
wrist pain since the in-service accident.  The examiner noted 
that the veteran was right-handed.  On examination, there was 
dorsiflexion from 0 to 
60 degrees bilaterally and palmar flexion from 0 to 70 
degrees bilaterally.  X-rays of the wrists indicated that the 
bones and soft tissues were unremarkable.  

VA medical records indicated that he complained of wrist pain 
during a hospitalization from June to August 1992.  Although 
there was a clinical suggestion of osteoarthritis, X-rays 
were inconclusive.  

In a January 1993 rating decision, the RO granted service 
connection for post-traumatic ganglion of the right and left 
wrist, assigning each disability a noncompensable (zero 
percent) rating.  The veteran timely perfected an appeal of 
that decision.  

Records of VA hospitalization from December 1992 to March 
1993 again indicated that the veteran complained of right 
hand pain.  Findings on X-ray were consistent with an old 
fracture.  He underwent corrective surgery in March 1993.  An 
August 1993 statement from the veteran's VA physician 
indicated that he had undergone surgery and now had very 
limited motion of the right wrist, dorsiflexion to 
10 degrees and volar flexion to 20 degrees, with grip 
strength of about 30 pounds.  August 1993 treatment notes 
reflected the veteran's complaint of swelling and stiffness 
in the hands.  Physical examination at that time was negative 
for swelling, deformity, or nodule.  Wrist X-rays taken in 
October 1994 showed that the left wrist was normal.  Films of 
the right wrist revealed probably previous trauma with 
surgical changes.   

In his November 1993 substantive appeal, the veteran asserted 
that his service-connected wrist disabilities involved 
decreased range of motion and severe pain.  He stated that he 
was a carpenter by trade and could no longer do his work.  
His fingers swelled with any prolonged use during the day.  

The veteran was afforded another VA examination in February 
1995.  The examiner discussed the history of the veteran's 
injury, as well as the history of right wrist fracture with 
subsequent surgery.  The veteran's current complaints were 
bilateral weakness and recurrent ganglion, more frequently on 
the right than on the left.  Examination of the right wrist 
was negative for current ganglion, though the examiner noted 
that the disorder was known to come and go sporadically.  
There was some pain at the radiocarpal joints.  Subjectively, 
there was about 50 percent decrease in strength on the right 
as opposed to the left on resisted motions and grip strength.  
Range of motion of the right wrist was dorsiflexion to 14 
degrees and palmar flexion to 48 degrees.  Range of motion of 
the left wrist was dorsiflexion to 52 degrees and palmar 
flexion to 48 degrees.  Neurovascular status of the wrists 
was intact.  X-rays showed mild degenerative joint disease in 
each wrist with evidence of surgery on the right.  The 
diagnosis was history of bilateral recurrent post-traumatic 
wrist ganglia.  The examiner noted that the fact that the 
cysts were not present on current examination was consistent 
with the known symptomatology as intermittent in nature.  It 
did not mean that they did not exist, but that they were not 
currently inflamed.  

In May 1996 correspondence, the veteran continued to disagree 
with the evaluation for each service-connected wrist 
disability.  He asserted that he was unable to work due to 
restrictions that limited his ability to pick up objects 
weighing more than 
10 pounds.  He had worked as a carpenter and had no other 
skills.  The veteran added that the cysts continued to recur 
and that he had pain when he attempted to use his wrist.  A 
March 1999 statement from the veteran indicated that the 
wrists remained painful and weak.  

Additional VA medical records dated through October 1997 were 
negative for complaints or treatment related to the service-
connected bilateral ganglia.      

In March 2003, the veteran was afforded a VA fee-basis 
orthopedic examination.  It was noted that the claims folder 
was available and reviewed for the examination.  The examiner 
reviewed the history of the veteran's injury and initial 
treatment, as well as subsequent right wrist fracture with 
surgery.  The veteran related that he currently worked as a 
carpenter and painter 40 hours a week.  He described 
difficulty with wrist pain, right greater than left, 
associated with handling materials.  He also related that 
household chores that required lifting or repetitive material 
handling increased the pain.  In addition, with respect to 
the right wrist, the veteran complained of swelling, 
limitation of motion, weak grip, and sharp and dull pain over 
the dorsal radial aspect.  With respect to the left wrist, he 
stated that he had full range of motion but had intermittent 
pain over the dorsal radial aspect associated with heavy 
material handling.  The examiner noted that the veteran was 
right-hand dominant.  

On examination, both wrists demonstrated mild pain to 
palpation along the dorsal radial aspect.  Neurovascular 
status was intact bilaterally.  The right forearm and biceps 
were one centimeter smaller than on the left.  Grip strength 
was 70 pounds on the right and 80 pounds on the left, 
reproducing wrist pain.  For the right wrist, palmar flexion 
was 36 degrees out of 50 and dorsiflexion was 18 degrees out 
of 50.  There was 1+ instability under stress with associated 
discomfort.  For the left wrist, palmar flexion was 50 
degrees out of 50 and dorsiflexion was 45 degrees out of 50.  
There was no evidence of instability.  The diagnosis included 
history of bilateral traumatic ganglions of the wrist without 
residual evidence of ganglions.  The examiner noted that on 
rapid grip exchange, the veteran demonstrated mild 
progression of weakness on the right.  There was no evidence 
of swelling or additional loss of range of motion in either 
wrist.  There was no evidence of residuals of ganglions in 
either wrist, to include neurological deficit.  The examiner 
stated that the predominant loss of range of motion and 
functional deficit in the right wrist was associated with the 
history of fracture with subsequent surgery, which was not 
related to service.  He added that bilateral wrist 
disabilities would give the veteran difficulty with 
repetitive motion or material handling in excess of 20 
pounds.    

During the March 2003 VA psychiatric examination, the veteran 
stated that he had been working as a day laborer, had had 
some good jobs as a carpenter, and was doing reasonably well.  
In addition, the veteran underwent a VA general medical 
examination in April 2003.  He reported that he worked as a 
carpenter and had lost time from work in the past year of 
about two to three weeks.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Right and Left Wrist Ganglion

The post-traumatic ganglion of the right and left wrist are 
each evaluated as noncompensable by analogy to Diagnostic 
Code (Code) 5015, benign new growths of the bones, and 5215, 
limitation of motion of the wrist.  38 C.F.R. § 4.17a.    

A disability rating under Code 5015 is rated based on 
limitation of motion of the affected part as under Code 5003, 
degenerative arthritis.  Code 5003 provides for rating of 
degenerative arthritis under the appropriate diagnostic code 
for the specific joint involved.  Code 5215 provides for a 
maximum schedular rating of 10 percent for either the 
dominant or non-dominant hand when dorsiflexion is less than 
15 degrees or when palmar flexion is limited in line with the 
forearm.  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  However, Note 2 to 
Code 5003 precludes the utilization of 10 and 20 percent 
ratings based on X-ray findings in rating disabilities under 
diagnostic codes including Code 5105.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In this case, the evidence of record fails to demonstrate 
limitation of motion in either wrist that approximates the 
criteria for a compensable rating under Code 5125, based on 
either dorsiflexion or palmar flexion.  38 C.F.R. § 4.7.  
Although the right wrist demonstrated very limited motion in 
August 1993, this finding was recorded while the veteran was 
convalescing from right wrist surgery, and is therefore not a 
basis for establishing a disability evaluation.  Moreover, 
the record indicates that the range of motion improved.  To 
the extent the March 2003 VA 
fee-basis orthopedic examination reflects limitation of 
motion of the right wrist that is close to the degree of 
dorsiflexion required for a compensable rating, the Board 
emphasizes that the examiner opined that a majority of the 
loss of motion was attributable to the non-service-connected 
fracture and surgery, not to the service-connected ganglion.  
In fact, the examiner added that the predominant functional 
loss in the right wrist was also associated with non-service-
connected disability.  There is no evidence of significant 
functional loss in the left wrist.  Thus, the Board finds no 
basis for establishing a compensable disability evaluation 
for either wrist under DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  
The Board acknowledges that 
X-rays from the February 1995 VA examination showed mild 
degenerative arthritis in each wrist.  However, there is no 
evidence to suggest that the arthritis is a residual of the 
service-connected post-traumatic ganglia.  In any event, as 
discussed above, degenerative arthritis is evaluated 
according to limitation of motion, which is not present in 
either wrist to a compensable degree.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
compensable disability rating for post-traumatic ganglion of 
the right and left wrist.  38 C.F.R. § 4.3.       

2.  Compensable Rating for Multiple Noncompensable 
Disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, a 10 
percent rating may authorized, but not in combination with 
any other rating.  38 C.F.R. § 3.324.  

In this case, the evidence shows that, despite his prior 
assertions, the veteran is currently working in his chosen 
profession, as a carpenter, on a full-time basis.  This, 
there is no evidence that the veteran's service-connected 
disabilities clearly interfere with normal employability.  
Therefore, the criteria for a 10 percent rating pursuant to 
38 C.F.R. § 3.324 are not met.  The preponderance of the 
evidence is against the claim.  Thus, the appeal is denied. 


ORDER

Service connection for scaphoid fracture and arthritis of the 
right wrist is denied. 

A compensable initial disability rating for post-traumatic 
ganglion of the right wrist is denied.  

A compensable initial disability rating for post-traumatic 
ganglion of the left wrist is denied. 

A 10 percent disability rating for multiple noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
is denied.  


REMAND

The veteran seeks a permanent and total disability rating for 
non-service-connected disability pensions purposes.  A 
pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  

During the course of this appeal, Congress amended the law 
concerning the determination of whether a veteran is 
permanently and totally disabled.  See The Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  VA then amended the relevant 
regulation to conform to the statutory change.  See 68 Fed. 
Reg. 34,539 (June 10, 2003).  The change in both the law and 
regulation is applicable September 17, 2001.  In pertinent 
part, the amended law and regulation provide that, for 
purposes of non-service-connected disability pension, a 
person is considered to be permanently and totally disabled 
if such person is disabled, as determined by the Commissioner 
of Social Security for purposes of any benefits administered 
by the Commissioner.  38 U.S.C.A. 
§ 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  

The record shows that the veteran submitted an evaluation 
report from L. Legum, Ph.D., a psychologist, prepared in 
April 1996 in support of the veteran's claim for Social 
Security benefits.  Thus, the RO was on notice that records 
from the Social Security Administration (SSA), which are 
relevant to the issue on appeal, may be available.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A(a).  The duty to assist includes 
the responsibility to obtain any relevant records from the 
SSA.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  However, there is 
no indication that the RO has attempted to secure such 
records.  The RO must do so on remand.  

In addition, the Board notes that, in its January 1999 
remand, the Board instructed the RO to rate all of the 
veteran's non-service connected disabilities for purposes of 
adjudicating the non-service-connected disability pension 
claim.  The RO has not done so.  Such action is required for 
proper adjudication of a non-service-connected pension claim.  
See Roberts v. Derwinski, 2 Vet. App. 387 (stating that 
before a total and permanent disability rating can be 
awarded, an evaluation must be performed to determine the 
percentage of impairment caused by each disability).  
Moreover, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When 
readjudicating the issue on remand, the RO should prepare a 
rating decision that lists and rates each of the disabilities 
considered for the non-service-connected pension claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure SSA 
records associated with the veteran's 
claim for benefits made in or about 1996.  
The request should include all disability 
determinations and any associated medical 
records.  

2.  After completing any additional 
necessary development, the RO should 
prepare a rating decision in which it 
lists, and establishes a rating, for each 
of the veteran's non-service-connected 
disabilities.

3.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



